Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 1 of 11 PageID #: 489




          EXHIBIT 1
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 2 of 11 PageID #: 490




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



  OI EUROPEAN GROUP B.V.,

                    Plaintiff,

           v.                                           C.A. No. 19-mc-290-LPS
   BOLIVARIAN REPUBLIC OF VENEZUELA,


                    Defendant.


   SUPPLEMENTAL MEMORANDUM IN SUPPORT OF PLAINTIFF‘S MOTION FOR
                       RECONSIDERATION




  Dated: ___________, 2020              Jody C. Barillare, Bar No. 5107
                                        Kelsey A. Bomar, Bar No. 6641
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1201 N. Market Street, Suite 2201
                                        Wilmington, DE 19801
                                        Telephone: 302-574-3000
                                        Facsimile: 302-574-3001
                                        jody.barillare@morganlewis.com
                                        kelsey.bomar@morganlewis.com

                                        Sabin Willett
                                        Christopher L. Carter
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        One Federal Street
                                        Boston MA 02110
                                        Telephone: 617-341-7700
                                        Facsimile: 617-341-7701
                                        sabin.willett@morganlewis.com
                                        christopher.carter@morganlewis.com

                                        Attorneys for Plaintiff, OI European Group B.V.




DB1/ 115338779.11
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 3 of 11 PageID #: 491




                                       INTRODUCTION

         Pursuant to leave of Court granted in accordance with D. Del. LR 7.1.2(b), OI European

 Group B.V. (“OIEG”), plaintiff and judgment creditor of the Bolivarian Republic of Venezuela

 (“BROV”), submits this supplemental memorandum in support of its pending motion for

 reconsideration [Dkt. No. 27] to supplement the record with regard to BROV’s continued abuse of

 the corporate form of Petroleos de Venezuela, S.A. (“PDVSA”).

         Pending before the Court is OIEG’s motion for reconsideration. The motion argues first

 as a matter of law, that the Court should vacate paragraph 5 of its prior order [Dkt. No. 26], and

 grant to OIEG a writ of attachment over shares owned by PDVSA by application of the doctrine

 of collateral estoppel. This supplemental memorandum addresses only the motion’s second,

 alternative argument: that even if collateral estoppel does not apply, as a matter of fact BROV

 continues so pervasively to dominate and control PDVSA that PDVSA remains today what the

 Court found it to be in 2018: indistinguishable from the Venezuelan state.

                                          ARGUMENT

 I.      BROV’s Domination and Control of PDVSA Continues Unabated.

         As this Court noted in its August 9, 2018 opinion (Crystallex I), “in November 2017,

 PDVSA announced: ‘As of today, the command of the oil industry passes into the hands of the

 country’s first worker, Nicolas Maduro.’ (D J. 42-1 Ex. 112 at 1). The Court also noted that one

 of PDVSA’s stated objectives was to ‘guarantee control by the State over [PDVSA].’ (D.I. 5-1 Ex.

 60).” Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 333 F. Supp. 3d 380, 411 (D.

 Del. 2018).

         As of August 2020, nothing material has changed. Mr. Maduro continues to “command”

 PDVSA and to control all of its assets and operations, and to deploy them for political purposes,



DB1/ 115338779.11                                    2
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 4 of 11 PageID #: 492




 as assets of the state. PDVSA – the entity as it actually exists and functions today – continues to

 cede control over itself to the Venezuelan state.

         BROV has argued that the relevant facts changed after 2018 because in 2019 the United

 States recognized Juan Guaidó as interim president of BROV. It has elsewhere noted in this Court

 that Mr. Guaidó’s government-in-exile purported to appoint new directors of PDVSA (the “Guaidó

 Board”)1, but the essence of alter ego doctrine is its penetration of form to confront facts. See

 Bridas S.A.P.I.C. v. Gov't of Turkmenistan, 447 F.3d 411, 416 (5th Cir. 2006) (“In making an alter

 ego determination, a court is concerned with reality and not form, and with how the corporation

 operated.”) (internal citation omitted); Crystallex Int'l Corp. v. Bolivarian Republic of Venezuela,

 932 F.3d 126, 146 (3d Cir. 2019), cert. denied, 206 L. Ed. 2d 936 (May 18, 2020) (“[T]he facts

 are paramount in determining when control is so extensive that entity separateness fades away as

 a legal distinction.”). And while as a matter of form, the United States has recognized Mr. Guaidó

 as BROV’s representative (which gives him standing in this Court), the facts show that Mr. Guaidó

 has no actual power over the Venezuelan state or its affairs, and that the Guaidó Board has no

 power – nor even influence – over PDVSA. PDVSA remains subject to U.S. sanctions, and the

 Maduro regime manipulates, dominates, and controls its operations and assets no less than it did

 in 2018. PDVSA remains today what it was then, an arm of the state, entirely within the state’s

 control.

         A.         PDVSA Remains Subject to U.S. Sanctions.

         The United States itself continues to recognize that PDVSA is indistinguishable from

 BROV. Since 2015, the United States Department of Treasury’s Office of Foreign Assets Control


         1
           See Crystallex Int’l Corp. v. PDV Holding Inc., 2019 WL 6785504, *3 (D. Del. Dec. 12,
 2019) (noting the change in the Boards of Directors at PDVSA and related entities which was
 judicially recognized by Jiménez v. Palacios, 2019 WL 3526479 (Del. Ch. Aug. 2, 2019), aff’d,
 2020 WL 4207625 (Table) (Del. July 22, 2020)).
DB1/ 115338779.11                                     3
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 5 of 11 PageID #: 493




 has administered sanctions against Venezuela. The United States’ recognition of Mr. Guaidó as

 the Interim President of Venezuela was not accompanied by any relaxation of those sanctions. In

 fact, after the Court’s Crystallex I opinion issued in August 2018, the scope of the property blocked

 by the sanctions regime expanded, and the overlap between Venezuela and PDVSA was explicitly

 recognized.        Executive Order 13857, issued January 25, 2019, amends the definition of

 “Government of Venezuela” in prior executive orders explicitly to include PDVSA, and Executive

 Order 13884, issued August 5, 2019, provides that property of Venezuela, including property of

 PDVSA, is “blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in”

 without a license. E.O. 13857 § 1(a); E.O. 13884 §§ 1(a), (c), 6(d). This tightening of sanctions

 makes clear that, although the United States may officially recognize Mr. Guaidó as Venezuela’s

 representative in U.S. courts, PDVSA itself remains firmly in control of the Venezuelan state.

         The United States would not continue to sanction PDVSA if there had been a material

 change in that control.2




         2
           The United States’s “recognition” of the Guaidó regime was, from the beginning, half-
 hearted. “The President vacillated and wobbled, exacerbating internal Administration
 disagreements rather than resolving them, and repeatedly impeding our efforts to carry out a
 policy.” John Bolton, THE ROOM WHERE IT HAPPENED: A WHITE HOUSE MEMOIR 247
 (2020). Even while recognizing the new “government,” the United States knew that it was not, in
 fact, a government. “Trump doubted Maduro would fall, saying he’s ‘too smart and too tough.’”
 Id. at 253. “The first troubling sign from Trump came that evening [January 24, 2019] after eight
 thirty p.m. when he called to say, ‘I don’t like where we are,’ referring to Venezuela … ‘The entire
 army is behind [Maduro].’ Then, he added, ‘I’ve always said Maduro was tough. This kid
 [Guaidó]—nobody’s ever heard of him.’” Id. at 257. “I [Bolton] was amazed our policy was so
 close to shifting just thirty-plus hours after being launched. You couldn’t make this up.” Id. at
 258. When Guaidó was attempting to reenter Venezuela, Trump advised Bolton on March 3, 2019,
 “He [Guaidó] doesn’t have what it takes . . . Stay away from it a little; don’t get too much
 involved.” Id. at 268. “[Trump] thought Guaidó was ‘weak,’ as opposed to Maduro, who was
 ‘strong.’ By spring, Trump was calling Guaidó the ‘Beto O’Rourke of Venezuela,’ hardly the sort
 of compliment an ally of the United States should expect.” Id. at 276. “[In a May 23 call,
 Vladimir] Putin said our support for Guaidó had consolidated support for Maduro . . . .” Id. at
 283.
DB1/ 115338779.11                                     4
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 6 of 11 PageID #: 494




         B.         The Maduro Regime Continues to Control the Operations and Assets of
                    PDVSA.

          As a close observer of facts on the ground in Venezuela observed last month, “[t]he

 campaign to replace President Nicolas Maduro has fizzled . . . . While Maduro and opposition

 leader Juan Guaidó both claim to be president, Maduro maintains control of key assets including

 the military, media, police and state-run oil company Petroleos de Venezuela SA, or PDVSA.”

 Patricia Laya, How Venezuela’s Presidential Standoff Fizzled Out, WASHINGTON POST, (July 31,

 2020) (emphasis added); see Declaration of Clara Betancourt (“Betancourt Decl.”), Ex. 1.3

         Mr. Guaidó’s recognition by the United States has changed nothing about the relationship

 between BROV and PDVSA. It is as close as it ever was. The Maduro regime appoints directors

 and officers who actually control the operations of PDVSA, and who do so from PDVSA’s offices,

 operations, website, and Twitter accounts. The regime controls PDVSA’s public image, and its

 appointed representatives dominate PDVSA’s operations and assets so completely that they have

 transferred PDVSA assets to a third party without the authority – or even the knowledge – of the

 Guaidó Board.

         Earlier this year, a press release published on PDVSA’s website announced Mr. Maduro’s

 (rather than the Guaidó Board’s) intent to restructure the company to protect it from “imperialist

 attacks.” Betancourt Decl., Ex. 2. On April 27, 2020, Maduro installed as president of PDVSA

 Asdrúbal Chávez, cousin of deceased Venezualan strongman Hugo Chávez. Betancourt Decl.,

 Exx. 3, 7. In 2017 Maduro had appointed Asdrúbal as president of CITGO Petroleum. Id., Ex. 7.

 Mr. Maduro also appointed a new Minister of Petroleum, Tareck El Aissami, and directed him to


         3
          Materials cited in this memorandum are attached to Ms. Betancourt’s declaration. Where
 originals are in the Spanish language, the declaration includes an English translation of cited
 portions. The declaration attaches the full Spanish language version of each exhibit, so that BROV
 may point to any other matter in the cited materials that it believes relevant to the issues raised in
 this memorandum.
DB1/ 115338779.11                                      5
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 7 of 11 PageID #: 495




 restructure PDVSA. Betancourt Decl., Exs. 2, 3. Wanted in the United States for narcotics

 trafficking, El Aissami previously served as Venezuela’s economy vice president, and is a long-

 time Maduro lieutenant and former close ally of Hugo Chávez. See Betancourt Decl., Exs. 4, 5, 6.

           Mr. Maduro exercises direct control over distribution of PDVSA’s petroleum, both

 domestically and as a matter of foreign relations. On March 3, 2020, ABC Spain reported that Mr.

 Maduro was gifting “PDVSA” petroleum to Cuba, despite Venezuela’s own fuel shortage.

 Betancourt Decl., Ex. 8. PDVSA’s shipments of petroleum to Cuba continued even as Venezuela

 reached critically low levels of gasoline stock. As recently as July 20, 2020, El Nacional reported

 that PDVSA gasoline was being loaded onto Cuban oil tankers docked at a PDVSA refinery, which

 sources indicated were scheduled to depart for Cuba the next week. Betancourt Decl., Ex. 9.

           Cronica Uno reported on June 27, 2020, that PDVSA – acting not under the control of the

 Guaidó board, but as directed by El Aissami and Chávez – this summer rescinded agreements with

 various Venezuelan persons and companies licensing service stations, seizing them for the state.

 Betancourt Decl., Ex. 10. A notice given by PDVSA to the owners on May 26, 2020 states that

 gasoline sales are vital to the economy and that PDVSA is authorized to rescind commercial

 agreements with them under Mr. Maduro’s Executive Order 4.090. See id. PDVSA then tweeted

 a video in which Chávez – whom PDVSA described as its president – gave a press conference at

 a gas station, as he inspected for compliance with Mr. Maduro’s pricing scheme. Betancourt Decl.,

 Ex. 11.

           Tweets from El Aissami’s official Twitter account show that he and Asdrúbal Chávez

 control PDVSA. On May 27, 2020, both El Aissami and Chávez attended virtual OPEC meetings

 on behalf of BROV and PDVSA, and El Aissami posted a photo of the event to an official Twitter

 account. Betancourt Decl., Ex. 12. OPEC’s Secretary General, Mohammad Barkindo, can be seen

 attending the virtual meeting with El Aissami and Chávez. Id. In recent months Venezuela has
DB1/ 115338779.11                                    6
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 8 of 11 PageID #: 496




 run short of gasoline (which it is unable to refine from its petroleum supply without imported

 goods and materials), and, in light of U.S. sanctions, has had to resort to supply from Iran.

 Betancourt Decl., Ex. 12, 14. On May 23, 2020, through his official Twitter account, El Aissami

 announced and celebrated the arrival of Iranian tankers to Venezuelan territorial waters.

 Betancourt Decl., Ex. 13. El Aissami later posted a picture of the Iranian oil tankers docked at a

 Venezuelan port. Betancourt Decl., Ex. 14.

         Overwhelming evidence shows that Mr. Maduro controls the ordinary business operations

 of PDVSA. On May 31, 2020, ABC reported that Mr. Maduro announced on national television

 that PDVSA would increase consumer prices. Betancourt Decl., Ex. 15. During the same briefing,

 he specified how PDVSA would sell gasoline and to whom. Id. A press release published on

 PDVSA’s website advised that the price of gasoline would increase “pursuant to President

 Maduro’s announcement.” Betancourt Decl., Ex. 16.

         C.         BROV Continues to Use PDVSA for Political Purposes to Support the State.

         Mr. Maduro uses his control over PDVSA to undermine Mr. Guaidó politically, and uses

 PDVSA’s property as if it was BROV’s property. On February 19, 2020, El Nacional reported

 that Mr. Maduro ordered PDVSA employees to attack interim president Guaidó on national

 television. Betancourt Decl., Ex. 16. Mr. Maduro also claimed that Mr. Guaidó is to blame for

 the U.S. sanctions. Id. An Argentinian news website called InfoBae reported allegations that a

 PDVSA employee was arrested after criticizing Maduro’s regime at a company meeting.

 Betancourt Decl., Ex. 18.

         Mr. Maduro regularly uses PDVSA’s property to advance BROV’s foreign policy. The

 Portuguese magazine Expresso reported that President Maduro sent an aircraft registered to

 PDVSA to Guinea-Bissau in an attempt to bring Alex Saab back from the island nation of Cape

 Verde. Betancourt Decl., Ex. 19. Saab, who was captured by Interpol when his plane stopped to
DB1/ 115338779.11                                    7
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 9 of 11 PageID #: 497




 refuel in Cape Verde, is Colombian and a specially designated national (“SDN”) who is a close

 Maduro ally. Betancourt Decl., Ex. 20.4 The Saab episode, the delivery of free fuel to Cuba, and

 the government’s manipulation of domestic gasoline prices show that PDVSA and its assets are

 simply a tool of the sovereign.

         D.         The Guaidó Board Has No Control Over PDVSA.

          As to PDVSA’s operations and assets, the Guaidó Board is impotent. It has neither control

 nor even access to any PDVSA office or facility, nor to PDVSA’s social media platforms, website

 or public announcements. PDVSA’s website publishes the names of its board members; no

 member of the Guaidó Board is listed. See Betancourt Decl., Ex. 22. Mr. Maduro makes

 announcements in PDVSA’s offices and PDVSA’s own press releases issue the Maduro regime’s

 policy. See Betancourt Decl., Ex. 2. Members of the Guaidó Board remain subject to a Venezuelan

 criminal prosecution launched in 2019 under the auspices of Venezuela’s Supreme Tribunal of

 Justice. Betancourt Decl., Exs. 24, 25.

         A May 2020 transaction highlights the utter irrelevance of the Guaidó Board to PDVSA

 today. Acting through its European subsidiary PDVSA Europa, PDVSA sold a significant and

 valuable stake in Nynas, a Swedish oil refinery. Betancourt Decl., Ex. 23. The sale closed:

 corporate power was in fact exercised to cause the disposition of a corporate asset to a third party.

 Id. After the fact, the Guaidó Board criticized the sale as “harm to the nation’s wealth supported

 by agents of the Maduro regime,” and conceded that “it was not informed of the company’s sale

 of a 35% stake in Swedish refiner Nynas.” Id. (emphasis added). That the sale could have been

 effected over the objection of the Guaidó board – and without its knowledge – shows that Mr.

 Guaidó’s appointees have neither power nor influence.


         4
         The effort failed. Cape Verde approved Saab’s extradition to the U.S. on July 14, 2020.
 Betancourt Decl., Ex. 21.
DB1/ 115338779.11                                     8
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 10 of 11 PageID #: 498




         In sum, despite the fact that Mr. Guaidó’s recognition by the United States gives him and

 his agent authority to speak for the sovereign in this Court, he exercises no actual power today as

 “president” of Venezuela. The sovereign itself continues to be controlled by Mr. Maduro.

 Through Mr. Maduro and his lieutenants, BROV continues to dominate and control the assets,

 operations, businesses, personnel, and even OPEC relations of PDVSA.

         Only the Executive Branch has the authority to recognize a foreign government. See

 Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076 (2015). The Executive Branch recognized

 the Guaidó government in 2019.        But a government is not the state itself; it is merely a

 representative; and “recognition” simply means that another sovereign (here, the United States)

 has authorized that representative, when in the United States, to speak for the foreign state. The

 change from one representative to another does not change the nature or conduct of the foreign

 state, and “[t]he obligations of a foreign state are unimpaired by a change in that state’s

 government.” Republic of Iraq v. ABB AG, 768 F. 3d 145, 164 (2d Cir. 2014). Nor does a change

 in representative, standing alone, change facts showing domination by that foreign state of a

 corporation.

         If a new government actually had control of Venezuela, the change in representative might

 well signal a change in facts that previously supported alter ego relief. That is not the case here.

 As both its official acts and the statements of its chief executive betray, even the United States

 knows that the U.S.-recognized “government” does not govern. It has no control over Venezuelan

 affairs, and its appointees have no control over PDVSA.           The facts on the ground show

 overwhelmingly that PDVSA continues to be dominated and controlled by the Venezuelan state.

                                          CONCLUSION

         For the reasons set forth above, and for the reasons set forth in Plaintiff’s memorandum in

 support of its motion for reconsideration, the motion for reconsideration should be granted. In the
DB1/ 115338779.11                                     9
Case 1:19-mc-00290-LPS Document 36-2 Filed 08/24/20 Page 11 of 11 PageID #: 499




 event that the motion is not granted as a matter of law, the Court should schedule a prompt hearing

 to address the overwhelming evidence showing that PDVSA continues to be an alter ego of BROV.



  Dated: ___________, 2020                   Respectfully submitted,


                                             Jody C. Barillare, Bar No. 5107
                                             Kelsey A. Bomar, Bar No. 6641
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1201 N. Market Street, Suite 2201
                                             Wilmington, DE 19801
                                             Telephone: 302-574-3000
                                             Facsimile: 302-574-3001
                                             jody.barillare@morganlewis.com
                                             kelsey.bomar@morganlewis.com

                                             Sabin Willett
                                             Christopher L. Carter
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Federal Street
                                             Boston MA 02110
                                             Telephone: 617-341-7700
                                             Facsimile: 617-341-7701
                                             sabin.willett@morganlewis.com
                                             christopher.carter@morganlewis.com

                                             Attorneys for Plaintiff, OI European Group B.V.




DB1/ 115338779.11                                    10
